Mahoney, P.J.,
dissents and votes to reverse in the following memorandum. Mahoney, P. J. (dissenting). While I agree with the majority’s position that there is no arbitrable issue with respect to substitute teacher Robinson, since by the clear and precise language of the agreement he is denied status as a grievant (Matter of Board of Educ. v Port Jefferson Sta. Teachers Assn., 77 AD2d 921), I cannot concur in the view that the association does no't have an independent right to demand the school district’s full compliance with the agreement with respect to those provisions concerned with the appointment of qualified individuals (Matter of Wappingers Cent. School Dist. v Wappingers Congress of Teachers, 51 AD2d 766, 767). Further, the timeliness of the filing of the grievance with the school district is a matter for the arbitrator’s determination. Here, since the association cosigned the grievance with Robinson, it cannot be denied that it has an interest, quite apart from Robinson’s claim that he was entitled to be appointed to the position of high school reading teacher, in protecting its right to insist that only qualified teachers be appointed. In fact, the agreement itself states that “The Association may file a grievance in its own name only when Association rights *** have allegedly been violated”. Clearly, the tenor of the grievance is not only that Robinson should have been hired, but that the appointee was not the most qualified applicant. Thus, the interests of the membership of the association, qualified to grieve, could have been adversely affected by the appointment. Next, the agreement requires a grievance to be filed within one month of the occurrence on which it is based. Here, the appointment occurred on October 22, 1979. The grievance was filed February 8,1980. However, where, as here, the time limits are not explicitly made a condition precedent, compliance with them is a matter of procedural arbitrability (see Matter of City School Dist. of City of Poughkeepsie [Poughkeepsie Public School Teachers Assn.], 35 NY2d 599). The order should be reversed and the parties directed to proceed to arbitration.